UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6681



HUGO ESCOBAR,

                                              Plaintiff - Appellant,

          versus


DAVID A. GARRAGHTY, Chief Warden; G. MORGAN,
Assistant Warden; G. H. PUGH, Chief Case
Worker,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-02-132-2)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugo Escobar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hugo Escobar appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Escobar v. Garraghty, No. CA-02-132-2 (E.D. Va.

Apr. 10, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2